Citation Nr: 0733074	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  02-04 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation of 
right knee traumatic degenerative joint disease associated 
with status post lateral/medial meniscus tear, currently 
evaluated as 10 percent disabling.

2.  Entitlement to restoration of a 20 percent evaluation of 
left knee traumatic degenerative joint disease associated 
with status post lateral/medial meniscus tear, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an effective date prior to April 22, 2004 
for a 20 percent evaluation of right knee traumatic 
degenerative joint disease associated with status post 
lateral/medial meniscus tear.

4.  Entitlement to an effective date prior to April 22, 2004 
for a 20 percent evaluation of left knee traumatic 
degenerative joint disease associated with status post 
lateral/medial meniscus tear.

5.  Entitlement to an effective date prior to April 22, 2004 
for the award of a total evaluation due to individual 
unemployability resulting from service connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from February 1979 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.  In this decision, the RO denied entitlement 
to service connection for a low back disability, to include 
secondary service connection resulting from the veteran's 
right knee disability.

The Board initially denied this claim in a rating decision 
issued in November 2002.  However, the U. S. Court of Appeals 
for Veterans Claims (Court) subsequently vacated that 
decision and remanded the case to the Board.  In May 2004, 
the Board remanded this claim to the RO for development of 
the evidence.  In September 2005 the Board granted the claim 
for service connection.

During the pendency of this appeal, the RO issued a rating 
decision in September 2004 that granted increased evaluations 
for the veteran's left and right knee traumatic degenerative 
joint disease associated with status post lateral/medial 
meniscus tear.  Both disabilities were awarded 20 percent 
evaluations effective from April 22, 2004.  The veteran was 
also granted a total disability evaluation based on 
individual unemployability (TDIU) arising from his service-
connected disabilities. This was granted an effective dated 
from April 22, 2004. The veteran appealed the effective date 
of these awards.  The Board remanded those issues in 
September 2005.

In March 2006 the RO granted an effective date of January 22, 
2001 for the grant of TDIU.  It concluded that such was a 
full grant of benefits sought on appeal.

In June 2006 the RO determined that there was clear and 
unmistakable error in the September 2004 rating decision 
which granted 20 percent evaluations for the veteran's 
traumatic degenerative joint disease of the knees and reduced 
the evaluations to 10 percent for each knee.  It also 
determined that as the 20 percent evaluation were not at 
issue, the veteran's claim for an earlier effective date for 
the 20 percent evaluations was denied.

The issue of entitlement to earlier effective dates for 
degenerative joint disease of the knees and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The September 21, 2004 rating decision which granted a 20 
percent evaluation for traumatic degenerative joint disease 
of the right and left knees was adequately supported by the 
evidence then of record.




CONCLUSION OF LAW

 There was no CUE in the September 21, 2004 rating action, 
which assigned individual 20 percent ratings for right and 
left knee traumatic degenerative joint disease associated 
with status post lateral/medial meniscus tear; the 20 percent 
disability evaluation is restored.  38 C.F.R. §§ 3.105(a), 
4.78 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the issue determined herein. Therefore, no 
further development is required to comply with the notice or 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)], or the regulations 
implementing it.

Analysis

During the appeal, the AOJ reduced the evaluation for right 
and left knee traumatic degenerative joint disease associated 
with status post lateral/medial meniscus tear from 20 percent 
for each knee to 10 percent for each knee.  There is no 
question that a disability rating may be reduced; however, 
the circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Appeals for Veterans Claims (Court), in Brown v. 
Brown, 5 Vet. App. 413 (1993), has interpreted the provisions 
of 38 C.F.R. § 4.13 to require that in any rating reduction 
case, it must be ascertained, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 provide that in any rating-reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that that improvement in a 
disability actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Brown v. Brown, 5 Vet. App. 413 (1993).

It is also established that a rating may be reduced upon a 
finding clear and unmistakable error (CUE).  38 C.F.R. § 
3.105(a).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error (CUE).  In order for a claim of clear and 
unmistakable error to be valid, there must have been an error 
in the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992) (en banc).  Evidence that was not 
of record at the time of the decision cannot be used to 
determine whether CUE occurred.  Porter v. Brown, 5 Vet. App. 
233 (1993).

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.

Final RO decisions are entitled to a presumption of 
validity.  Berger v. Brown, 10 Vet. App. 166, 169 (1997).  
The party bringing a CUE challenge to a final RO decision 
bears the burden of proving that the decision was based on a 
clear and unmistakable error. Id.  This burden is not 
satisfied by the mere assertion that the decision contained 
CUE; instead, the party must describe the alleged error "with 
some degree of specificity" and must provide persuasive 
reasons "as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  Pierce v. Principi, 240 F.3d 1348 
(2001). 

In the instant case, the RO determined in September 2004 that 
the veteran's degenerative joint disease of the knees 
warranted 20 percent evaluations for each knee.  In reaching 
its decision, the RO looked to the report of a September 2004 
VA examination during which the veteran reported constant 
pain as well as weakness, instability, fatigability, and lack 
of endurance.  The veteran also reported that he could walk 
only one block with tolerable pain.  Physical examination 
revealed that repetitive movements increased pain, fatigue, 
weakness, and lack of endurance.  

In June 2006, the RO determined that the September 21, 2004 
rating decision was clearly and unmistakably erroneous for 
granting the 20 percent evaluations.  It noted that the 
September 2004 VA examination report reflected no painful 
motion, laxity, effusion, heat, swelling, redness, or other 
subluxation.  It also noted that there was no additional 
functional loss after repetitive motion and no functional 
impairment of gait.  The RO also cited the report of a May 
2006 VA examination which had similar results.  It concluded 
that the pathology demonstrated at the VA examinations was 
consistent with a 10 percent evaluation and no higher.  

Having carefully reviewed the evidence pertaining to this 
issue, the Board finds that the September 21, 2004 RO rating 
decision did not contain clear and unmistakable error.  As 
discussed above, the standard for pleading CUE in a previous 
determination is rigorous.  The RO must be held to the same 
rigorous standard.  The RO has merely stated that the 
evidence upon which the September 2004 rating decision was 
based is consistent with a 10 percent evaluation.  However, 
at the time of the September 2004 rating decision, it 
specifically pointed out evidence of weakness, instability, 
fatigability, and lack of endurance.  It also noted that 
physical examination revealed that repetitive movements 
increased pain, fatigue, weakness, and lack of endurance.  It 
appears that such evidence was the basis of the 20 percent 
evaluation granted by the September 2004 rating decision.  
Nothing prevents the evaluation of a disability on the basis 
of subjective complaints, if such complaints are believed, or 
on the basis of functional impairment.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In sum, the finding of CUE by the RO point to improper 
weighing and evaluating of the evidence in the September 2004 
adjudication.  Such a finding does not meet the restrictive 
definition of clear and unmistakable error.  Fugo. at 44.  As 
the Board has determined that CUE in the September 21, 2004 
rating decision is not established, restoration of the 20 
percent evaluations for degenerative joint disease for the 
right and left knee is warranted.  


ORDER

Restoration of a 20 percent evaluation of right knee 
traumatic degenerative joint disease associated with status 
post lateral/medial meniscus tear is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Restoration of a 20 percent evaluation of left knee traumatic 
degenerative joint disease associated with status post 
lateral/medial meniscus tear is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

In its September 2005 remand, the Board directed that records 
pertaining to the veteran's claim for Social Security 
Administration (SSA) benefits be obtained and considered.  
Such records were obtained and associated with the record.  
However, as described above, the RO denied the veteran's 
claim for earlier effective dates for the grant of the 20 
percent evaluations not on the evidence of record but based 
upon a reduction in the evaluation of his degenerative joint 
disease of the knees.  As the Board has determined that 
restoration of the 20 percent evaluations is in order, the 
issue of earlier effective dates remains on appeal, and such 
must be adjudicated by the AOJ.  As the adjudication of these 
issues may also bear upon the veteran's claim for an earlier 
effective date for TDIU, this claim is also remanded for 
adjudication.  See Henderson v. West, 12 Vet.App. 11 (1998), 
citing Harris v. Derwinski, 1 Vet.App. 180 (1991), for the 
proposition that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the claims 
are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claims on 
appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any decision 
with respect to these claims remains 
adverse to the veteran, he and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


